UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 January 4, 2012 Date of Report (Date of earliest event reported) Mass Hysteria Entertainment Company, Inc. (Exact name of registrant as specified in its charter) Nevada 333-146517 20-3107499 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 8899 Beverly Blvd. Suite 710 West Hollywood, California 90048 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(310) 285-7800 None (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant’s Business and Operations Item 1.01
